Title: To George Washington from Oliver Wolcott, Jr., 26 February 1795
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Treasy Departmt Feb: 26. 1795.
        
        The Secretary of the Treasury has the honor to submit to the consideration of the President of the United States, the result of certain conditional proposals made to the Bank of the United States, for obtaining a Loan of Eight hundred thousand Dollars of that Institution.
        It is believed that the terms are as reasonable as, under present circumstances, can be expected, and accordingly the form of a power to the Secy of the Treasury to contract with the Bank, is herewith transmitted.
        
        All which is most respectfully submitted to the consideration of the President of the U. States
        
          Olivr Wolcott jr Secy of the Treasy
        
      